     Case 1:13-cr-00173 Document 30 Filed 09/09/21 Page 1 of 3 PageID #: 140



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                         CRIMINAL NOS. 1:11-00159
                                                         1:13-00173

BRETT DAVID BOWYER


                       MEMORANDUM OPINION AND ORDER

           Pending before the court is defendant’s pro se motion

asking that counsel be appointed in order to help him seek a

modification in the imposed condition of his supervised release

regarding computer use.        See ECF No. 41.     Defendant is still in

BOP custody and not yet on supervised release.             Therefore, his

motion is somewhat premature.         Nevertheless, the court is

considering a modification to defendant’s computer restriction to

bring it in line with this court’s current sex offender

restrictions.

           At sentencing, the court imposed the following condition

of supervised release:

           The defendant shall not use, purchase, possess,
           procure or otherwise obtain any computer or
           electronic device that can be linked to any
           computer networks, bulletin boards, internet,
           internet service providers or exchange formats
           involving computers unless approved by the U.S.
           Probation Officer for such purposes as
           defendant’s lawful gainful employment by a
           business entity or use by an immediate family
           member living in defendant’s same household or
           for other legitimate purposes. Such computers,
           computer hardware or software possessed solely by
   Case 1:13-cr-00173 Document 30 Filed 09/09/21 Page 2 of 3 PageID #: 141



          the defendant is subject to searches and/or
          seizures by the U.S. Probation Office.

See ECF No. 40 in Criminal Action No. 1:11-cr-159.           Unless the

government objects, the court intends to modify that condition to

read:

          The defendant must not possess or use a computer
          or other device (as defined in 18 U.S.C. §
          1030(e)(1)) capable of Internet access until a
          Computer Use Agreement is developed and approved
          by the sex offender treatment provider and/or
          probation officer. Such approval will not be
          unreasonably withheld. Such computers, computer
          hardware or software possessed solely by the
          defendant is subject to searches and/or seizures
          by the probation office.

          Federal Rule of Criminal Procedure 32.1(c)(2) allows the

court to modify defendant’s conditions of supervised release

without a hearing if “the relief sought is favorable to the

person and does not extend the term of probation or of supervised

release” and “an attorney for the government has received notice

of the relief sought, has had a reasonable opportunity to object,

and has not done so.”      The proposed modification is favorable to

the defendant.    If the United States objects to the proposed

modification, it is hereby ORDERED to file an objection with the

court no later than September 30, 2021.

          The court DIRECTS the Clerk to send a copy of this Order

to defendant, counsel of record, and the United States Probation

Office.

          IT IS SO ORDERED this 9th of September, 2021.


                                     2
Case 1:13-cr-00173 Document 30 Filed 09/09/21 Page 3 of 3 PageID #: 142



                                       ENTER:


                                      David A. Faber
                                      Senior United States District Judge




                                  3
